Name: Commission Regulation (EEC) No 2324/86 of 24 July 1986 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/20 Official Journal of the European Communities 25 . 7 . 86 COMMISSION REGULATION (EEC) No 2324/86 of 24 July 1986 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 16 thereof, Whereas, in the interests of efficient administration, the period of validity of the import documents should be extended ; Whereas the method used to determine the weight of the sunflower seeds qualifying for the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 should be laid down ; Whereas the second subparagraph of Article 14 ( 1 ) of Commission Regulation (EEC) No 1 183/86 (2) provides that products imported as part of a compensation arrange ­ ment will not be subject to payment of the levy unless the products exported under this arrangement are rape seed or soya beans produced in Spain ; whereas, in the interests of efficient administration, application of the levy should be extended to compensation arrangements affecting sunflower seed ; Whereas Regulation (EEC) No 1183/86 lays down, for certain oils , an overall limit to the quantities which may be imported and provides for the payment of an import levy ; whereas, before accession, the Spanish market for these oils was controlled simply by fixing limits to the quantities imported ; whereas, to avoid market distur ­ bances, the quantities of these oils traditionally imported should, therefore, be exempted from the said levy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1183/86 is hereby amended as follows : 1 . The first sentence of Article 5 (4) is replaced by the following : 'The period of validity of the documents shall be four months .' 2 . The following is added to Article 13 (2) : 'For these seeds, the weight is to be determined accor ­ ding to the method laid down in Annex I to Regula ­ tion (EEC) No 2681 /83 .' 3 . The second subparagraph of Article 14 ( 1 ) is replaced by the following : 'Products imported as part of a compensation arrange ­ ment shall not be subject to payment of the levy unless the products exported under this arrangement are rape seed, soya beans or sunflower seed produced in Spain .' 4 . Article 14 (4) is replaced by the following : '4 . However, the levy shall not be charged :  on the products referred to in Anne* III ,  on imports of the products referred to in Article 1 ( 1 ) (c) within the limit of 34 000 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 Jijly 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986, p . 47 . (2 OJ No L 107, 24. 4 . 1986, p . 17 .